THE         ATT~RNEE'                       GENERAL
                             OFTEXAS
                          Aunm~.           -IxxAm        rerll




                                     April    25,   1974



The Honorable  George      W.      McNiel                        Opinion   No.   H-   284
State Auditor
P. 0. Box 12067                                                  Re:     Questions    relating to
Austin,  Texas 78711                                                     the collection    of
                                                                         student service fees
                                                                         under $54.503(b)     of
Dear Mr.    McNiel:                                                      the Education Code

     Your    letter   requesting     our    opinion opens:

                    ,“In connection with our current audits of the
             State’s senior colleges      and universities,   a question
             has arisen concerning       Section 54.503(b)   of the Texas
             Education Code.       This statute   provides that all com-
             pulsory student services       fees collected from a stu-
             dent for any one semester        or summer session      shall
             not exceed $30.00,      and further stipulates    that,
             except for public junior colleges,       all such compul-
             sory student services      fees charged and collected
             shall be assessed     in proportion to the number of
             semester     credit hours for which a student registers.
             While the $30.00     maximum amount to be collected
             for any one semester      has been in effect for a number
             of years,    the requirement     that such charge be in pro-
             portion to the number of semester         credit hours for
             which a student registers       was added rebently under
             provisions     of House Bill NO. 83, Acts of the 63rd
             Legislature.     ”

      You then describe   current           practices       of various     colleges   and universities
and pose these questions:




                                             p.   1324
The Honorable   George   W.    McNiel,     page 2       (H-284)




                   “1.   At what level        of semester   credit   hour
           enrollment    should the maximum compulsory
           student services    fee of $30.00,   or lesser amount
           if so established   by an institution,  be attained?

                    “2.   If the answer to question number one
            above hinges upon whether or not a student is
            classified    as being enrolled on a ‘full-time’
            basis,    how many semester     credit hours constitute
            full-time    enrollment for the purpose of charging
            the maximum amount?

                   “3.    For semester   credit hour enrollments
            of less than that at which the maximum fee amount
            is attained,    should the charged be based on a pre-
            cisely equal amount per semester       credit hour
            assessed    in direct proportion to the number of
            semester     credit hours of enrollment   or is a
            bracketed arrangement       wherein the charge is the
             same within a range of hours of enrollment,       such
            as 1 through 3, 4 through 6, md so forth, acceptable?”

      The exact,   pertinent    language      of the amended      statuteis:

                   “The governing board of an institution of
            higher education may charge and collect from stu-
            dents registered    at the institution fees to cover the
            cost of student services     which the board deems
            necessary   or desirable    in carrying out the educa-
            tional functi,ons of the insti~tution.   The total of all
            compulsory     student services fees collected from a
            student for any one semester        or summer session




                                         p.    1325
The Honorable    George   W.   McNiel,        page 3   (H-284)




             shall not exceed $30.   All compulsory   student
             services  fees charged and collected under this
             section by the governing board of an institution
             of higher education,  other than a public junior
             college, shall be assessed      in proportion to the
             number of semester      credit hours for which a
             student registers  . . . . ” (emphasis added)

       We interpret the emphasized       words to mean that only those students
enrolled foa the maximum number of semester         hours normally permitted
by the institution can be charged the full amount of a compulsory      student
services fee.    Ally students carrying a lesser number of hours will pay only
a proportionate    portion of the full fee.

        A strict reading of the statute would be that the maximum           of $30.00,
or a lesser maximum amount if so established           by the institution,    can be
attained at any semester      credit enrollment   level determined      by the institu-
tion.    However,    the most reasonable   interpretation,   in our opinion, would
be that the Legislature     intended the application of that maximum fee for
students enrolled for the number of hours usually considered             by that insti-
tution to be the maximum full time load permitted under its rules and regu-
lations.   All students carrying a lesser number of hours will pay only a
proportionate     portion of the full fee based on a precisely     equal amount per
semester    hour in direct proportion to the maximum full time load permit-
ted.

       Attorney General Letter Advisory      No. 6 was concerned with 5 54.503(b)
prior to its amendment by the 63rd Legislature,       but it is still pertinent. The
focal point of the discussion    there was the clause “which the board deems
necessary    or desirable  in carrying out the educational functions of the insti-
tution. ” That language is still a part of the statute and it repels any notion




                                         p.    1326
The Honorable    George   W.   McNiel,    page 4         (H-284)




that the imposition  of compulsory   student services   fees must be uniform
among our institutions   of higher education.   In IA-6   we said:

                    “The powers of the governing boards of the
             numerous institutions    of higher education are set out
             throughout the Code.     The provisions    are not uniform.
             However,   ‘in most instances,    they give governing
             boards general power to adopt rules and regulations
             necessary    for the management of the institutions.     . . .

                    “The governing board of an institution of higher
             education,  in adopting rules and regulations   for its
             operation,  exercises  delegated legislative  powers,
             and in the absence of a clear showing that it has acted
             arbitrarily  or has abused the authority vested in it,
             the courts   will not interfere.        ”

       In answer to your specific questions,    therefore,   it is our opinion
there is no one “level of semester    credit hour enrollment”      to which the
maximum     compulsory   student services   fee of $30.00   should apply.   It
will depend upon the maximum      load which an institution normally permits
its students to carry.   Since the above answer does not hinge on a “full
time” or “part time” classification,    we need not answer your second ques-
tion.   And in answer to your last inquiry, we believe all calculations        should
be “based on a precisely    equal amount per semester      credit hour assessed
in direct proportion to the number of semester       credit hours of enrollment,      ”
measured against the maximum        semester   credit hour load normally per-
mitted by the school.

                                         SUMMARY

                    Section 54. 503(b), Education Code, V. T. C. S.,
             requires   that the compulsory   student service fee be
             charged proportionately    according   to the number of
             semester    credit hours for which a student is enrolled,




                                         p.   1327
.       .




    The Honorable   George   W.   McNiel,        page 5   (H-284)




               with the maximum fee (not more than $30) charged
               those taking the maximum number of hours nor-
               mally permitted a student.

                                            Very     truly yours,




c   DAVID M. KENDALL,
    Opinion Committee
                             Chairman




                                            p.    1328